DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-23 are pending.
	Claims 1-23 are rejected.

Priority
	The instant Application was filed 05/13/2019 and does not claim the benefit of an earlier filed application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/27/2019 and 10/16/2020 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references. Please ensure that all reference information is included on any future IDS submissions.

Drawings
	The Drawings submitted 05/13/2019 are accepted.
	
Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 05/13/2019.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words and contains the implied phrasing “The present disclosure provides…”.  Correction is required.  See MPEP § 608.01(b).
Disclosure
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
[0003]: These individual sites of sequence variation… exist throughout individual genomes and provide potentially critical to…; 
[0005]: The sentence “Currently, the most advanced high-throughput techniques, commonly referred to as “next generation sequencing” (NGS).” is incomplete;
[0006]: NGS technologies generally work by simultaneously carrying out millions of individual overlapping sequence reaction…; NGS generates large dataset…;
[0008]: DeepVariant has been shown to outperform GATK on benchmark whole genomes with 30X sequencing depth and generalize better to data…
Hyperlinks
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Non-limiting examples include paragraphs [0021], [0025], and [0073]. Applicant will note that this is exemplary and other instances may exist. It is requested that all instances be corrected.
Appropriate correction for all objections to the Specification is required.

Claim Interpretation
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 9: the classification engine is configured to: generate a plurality of embeddings including a plurality of biopolymer sequence reads; and detect one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings.
Regarding the three-prong test: (A) engine is a substitute for “means” that is a generic placeholder; (B) engine is modified by the functional language “configured to”; (C) engine is modified by “classification”, which does not provide sufficient structure for performing the steps of generating a plurality of embeddings or detecting candidate variations. The specification discloses a classification engine at [0070] but does not disclose adequate structure to perform the claimed function. See below regarding issues under 112(a) and 112(b) arising from this claim interpretation.
Claim 11: the system is configured to process the embeddings with a deep learning model.
Regarding the three-prong test: (A) system is a substitute for “means” that is a generic placeholder; (B) system is modified by the functional language “configured to”; (C) system is modified by “with a deep learning model”, which does not provide sufficient structure for processing the embeddings. See the Specification at least at [0051] for disclosure of adequate structure to perform the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that claims 12-16 are not interpreted as invoking 112(f) despite containing a generic placeholder because the claim steps provide sufficient structure, material, or acts to entirely perform the recited function as outlined in prong (C).

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).
Claim 9 is rejected because, as outlined above under 35 USC 112(f), the disclosure does not contain adequate structure to perform the claimed functions of generating a plurality of embeddings including a plurality of biopolymer sequence reads and detecting one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings by a classification engine because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The Specification discloses that techniques and methods for generating and using embeddings of words and other discrete objects in deep learning models are well-known in the art [0021], and FIG. 2 illustrates exemplary candidate variation information that can be extracted and used to generate embeddings of candidate variation information [0037-0046], but does not disclose either a specific algorithm for generating embeddings or how a classification engine could perform such an act. The Specification discloses steps for a deep learning model for processing embeddings of candidate variation information and detecting a candidate variation classification ([0051] and FIG. 3), but does not disclose how a classification engine could perform such an act.
With respect to the limitations, adequate written description for specific programming to carry out said functions in computer-related inventions requires disclosure of the algorithm by which to perform said function. Without the algorithm disclosed, it is unclear as to the exact structure that performs said function (see Finisar Corp. v. DirecTV Group Inc., 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); Halliburton Energy Services v. M-I LLC 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008)). This raises issues under 112(a) because without the respective algorithms disclosed, one is not apprised of the inventor or joint inventor having possession of the claimed invention.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-5, 7-8, 9-16, 20-21, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 4, 8, 12, 20 recite the limitations “max and mean pooling output” and claim 16 recites the limitation “max and mean pool output”. First, the grammar of the limitation is not clear, and as such, it is not clear whether the claim should be interpreted as performing max and mean pooling of the output of the series of 1-dimensional convolution layers, where the output results from transforming the embedding with a series of 1-dimensional convolution layers, or if the max and mean pooling results in an output of the series of 1-dimensional convolution layers. For examination purposes, the latter interpretation is assumed. Clarification via claim amendment is required. Claims 5, 13, and 21 are similarly rejected for the limitations “mean pool output”. Second, because these limitations are unclear, the limitations “transforming output of max and mean pooling” in claims 4, 8, 12, 20 and “transform output of max and mean pooling” in claim 16 are also unclear. The relationship is unclear between this recited “output” and the previously recited “max and mean pooling output” or “max and mean pool output” in the same claims. If the first recitation of an “output” is intended to provide antecedent basis to the second recitation, it is recommended to amend the claims to “transforming/transform the output of max and mean pooling” or similar. If the different recitations of output are not intended to be related, the claims should be amended to clearly state this. For examination purposes, it is assumed that the recitations of output are related. To overcome this rejection, any amendments should be consistent with amendments regarding the 112(b) rejection of the limitation “max and mean pooling/pool output” in the same claims.
	Claims 7 and 23 recite the limitations “processing the embeddings” and claim 15 recites the limitation “process the embeddings”. It is not clear whether the limitations are intended to refer to the plurality of embeddings of suboptimal candidate variation information generated in the same claims, or the plurality of embeddings generated in claims 1, 9, and 17. For examination purposes, it is assumed that the limitations are intended to refer to the plurality of embeddings of suboptimal candidate variation information generated in the same claims. These rejections could be overcome by amending the claims to recite “processing/process the embeddings of suboptimal candidate variation information” or similar to clearly convey the claim intentions.
	Regarding the claim limitation that invokes 112(f): Claim limitation “the classification engine is configured to: generate a plurality of embeddings including a plurality of biopolymer sequence reads; and detect one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The Specification indicates that the classification engine is configured to: generate a plurality of embeddings including a plurality of biopolymer sequence reads; and detect one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings at [0070]. However, the claim requires a “classification engine configured to”, and thus is programmed to perform the claimed function. This requires the disclosure of specific programming to carry out said function and in computer-related inventions said operation requires disclosure of the algorithm with which to perform said function. The limitation is indefinite as to the structure that performs said function. Without the algorithm disclosed, it is unclear as to the exact structure that performs said function (see Finisar Corp. v. DirecTV Group Inc., 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); Halliburton Energy Services v. M-I LLC 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008)). This requires that the specification must disclose the specific way to perform the function and not what a skilled artisan would glean from the description, i.e. exemplary ways. The Specification indicates that embeddings are generated as vectors of real numbers of a fixed dimension ([0040] and FIG. 2) and are processed to detect a candidate variation classification ([0051] and FIG. 3). However, there is no specific disclosure of the way in which a classification engine achieves these tasks. Without the disclosed algorithm, the claim is unclear because there are no clear and definite boundaries to inform the public of the claim scope.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, a system, and a non-transitory computer-readable medium, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1, 9, and 17: generating/generate a plurality of embeddings including a plurality of biopolymer sequence reads; and detecting/detect one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings.
Dependent claims 2-3, 10-11, and 18-19 recite further steps that limit the judicial exceptions in independent claims 1, 9, and 17 and, as such, also are directed to those abstract ideas. For example, claims 2, 10, and 18 further limit the composition of the embeddings; claims 3, 11, and 19 further limit the detecting step to processing the embeddings with a deep learning model; claims 4-6, 12-14, and 20-22 further limit the deep learning model; and claims 7-8, 15-16, and 23 further limit training the deep learning model.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually generate embeddings of a plurality of biopolymer sequences. Without further detail as to the methodology involved in “generating”, under the BRI, one may simply, for example, use pen and paper to generate the embeddings. The deep learning model recited in the dependent claims require mathematical techniques as the only supported embodiments, as is supported in the Specification at [0051-0062].
Therefore, claims 1, 9, and 17 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Independent claim 9 includes a system comprising a processor, a memory device, and a classification engine executable on the processor according to software instructions stored in the memory device and claim 17 includes a non-transitory computer-readable medium comprising instructions.
It is noted that claim 1 and those claims dependent therefrom only include judicial exceptions, i.e., they do not include any additional elements. Accordingly, claims 1-8 are not assessed under Step 2A, Prong Two or Step 2B.
Considerations under Step 2A, Prong Two
Further steps directed to additional non-abstract elements of “a system comprising a processor, a memory device, and a classification engine executable on the processor according to software instructions stored in the memory device” and “a non-transitory computer-readable medium comprising instructions” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Further, the computer system contains the recited classification engine (i.e., software) which does not integrate the judicial exceptions because the classification operations are generically recited and are nothing but mathematical operations. Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
The Specification discloses that the methods, systems, and computer-readable medium products provide many advantageous technical effects including improving the accuracy, speed, compactness, and overall efficiency of detecting variations in sequencing data, even suboptimal, low-coverage data, using a deep learning model at [0017], but does not provide a clear explanation for how the additional elements of the system or non-transitory computer-readable medium provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to claims 9 and 17 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Wise et al. (WO 2019/200,338) teaches that computing elements are routine, well-understood and conventional in the art. Exemplary sections of the prior art are [0075] and [00155-00208]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0083-0091]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-11, 15, 17-19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poplin et al. (bioRxiv, 2016, doi.org/10.1101/092890; IDS 07/27/2019 reference #8). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.  
Instant claims 1, 9, and 17 are directed to a method, system, and non-transitory computer-readable medium for detecting candidate variations, with the steps of: 
generating a plurality of embeddings including a plurality of biopolymer sequence reads; and
detecting one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings.
Regarding claims 1, 9, and 17, the prior art to Poplin discloses a deep learning approach using a deep convolutional neural network called DeepVariant that can call genetic variation in aligned next-generation sequencing read data by learning statistical relationships between images of read pileups around putative variant and true genotype calls (abstract). Poplin teaches that the DeepVariant algorithm is available as open source software (i.e., a classification engine/instructions) (p. 5, par. 3). It is considered that a system comprising a processor and a memory device/non-transitory computer-readable medium are necessary features in computing systems using software to perform deep learning. Poplin teaches that DeepVariant encodes the reference and read support for each candidate variant (i.e., biopolymer sequence reads) into an RGB image (i.e., generating embeddings) (p. 6, Figure 1 and legend; p. 15, par. 3 through p. 17, par. 1). Poplin teaches that the encoded image is provided to a trained convolutional neural network which then calculates the genotype likelihoods for each site and emits a variant call (i.e., detecting candidate variations based on the embeddings) (p. 2, par. 2; p. 6, Figure 1 and legend; p. 17, par. 4).
Regarding claims 2, 10, and 18, Poplin teaches the method, system, and non-transitory computer-readable medium of claims 1, 9, and 17 as described above. Claims 2, 10, and 18 further specify that the embeddings further comprise sequence quality information, sequence positional information, reference sequence information, and/or variation hypothesis information. Poplin teaches that the read and reference (i.e., reference sequence information) data, quality score (i.e., sequence quality information), and other read features including strand information (i.e., sequence positional information) are encoded as an image for each candidate variant site (p. 6, Figure 1 and legend; p. 15, par. 3 through p. 17, par. 1). As Poplin teaches that the read and reference data is encoded as an image for each candidate variant site (p. 6, Figure 1 and legend; emphasis added), it is considered that the encoded images (i.e., embeddings) comprise information about sequence positional information and variation hypothesis information.
Regarding claims 3, 11, and 19, Poplin teaches the method, system, and non-transitory computer-readable medium of claims 1, 9, and 17 as described above. Claims 3, 11, and 19 further specify that the detecting comprises processing the embeddings with a deep learning model. Poplin teaches that DeepVariant is a deep learning model for NGS data variant calling (p. 2, par. 2). Poplin teaches that the encoded image is provided to a trained convolutional neural network (i.e., a deep learning model) which then calculates the genotype likelihoods for each site and emits a variant call (i.e., processing the embeddings for detecting candidate variations) (p. 2, par. 2; p. 6, Figure 1 and legend; p. 17, par. 4).
Regarding claims 7, 15, and 23, Poplin teaches the method, system, and non-transitory computer-readable medium of claims 3, 11, and 19 as described above. Claims 7, 15, and 23 add training the deep learning model, wherein training comprises: generating a plurality of embeddings of suboptimal candidate variation information, wherein the information comprises a plurality of sequence reads, and an embedding of a model reference sequence; processing the embeddings with a deep learning model that detects the suboptimal candidate variation; and minimizing error in the detection of the suboptimal candidate variation relative to a ground truth candidate variation of the model reference sequence by adjusting parameters of the deep learning model. Poplin teaches training the model using labeled true genotypes (p. 2, par. 2-3). Poplin also teaches training the model using non-Illumina whole genome sequencing datasets from SOLID and PacBIO, which have high error rates, and on exome datasets, which is challenging because exomes have far fewer variants and their sequencing data have non-uniform coverage, and sequencing errors that introduce many false positive variants (p. 3, par. 4 through p. 4, par. 2). As the instant specification defines “suboptimal candidate variation” as “those candidate variations obtained from a sequencing dataset of less than optimal quality” [0028], and as Poplin teaches training the model using data with high error rates and particular challenges, it is considered that Poplin fairly teaches this limitation. Poplin teaches that training the convolutional neural network reuses the DeepVariant machinery to generate pileup images for a sample with known genotypes, and the labeled image + genotype pairs (i.e., embeddings of sequence reads and a model reference sequence) are used (i.e., processed) to optimize the convolutional neural network parameters to maximize genotype prediction accuracy (i.e., minimizing error in the detection of the suboptimal candidate variation relative to a ground truth candidate variation of the model reference sequence).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 4-5, 8, 12-13, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Poplin, as applied to claims 1-3, 7, 9-11, 15, 17-19, and 23 as described above, in view of Jaganathan et al. (US 2019/0114547, priority 10/16/2017). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claims 4, 12, and 20, Poplin teaches the method, system, and non-transitory computer-readable medium of claims 3, 11, and 19 as described above. Claims 4, 12, and 20 add: transforming the embeddings with a series of 1-dimensional convolution layers; max and mean pooling output of the series of 1-dimensional convolution layers; and transforming output of max and mean pooling with a series of fully connected layers that output detection of the candidate variation. Poplin teaches that the input image layer is attached to the convolutional neural network with 9 partitions, and the final output layer is a three-class Softmax layer with fully-connected inputs to the preceding layer (p. 17, par. 3). Poplin does not teach 1-dimensional convolution layers or max and mean pooling.
However, the prior art to Jaganathan discloses a convolutional neural network-based classifier for variant classification (abstract). Jaganathan teaches that a convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent, where one or more convolutional layers are included interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers [0088]. Jaganathan teaches that the convolution operation extracts patches from its input feature map and applies the same transformation to all of these patches (i.e., transforming the input with a series of convolution layers) [0089]. Jaganathan teaches 1D convolutions (i.e., 1-dimensional convolution layers) to extract local 1D patches or subsequences from sequences or bases (i.e., embeddings) ([0161] and FIG. 16]) when the input comprises nucleotide sequences ([0180-0182] and FIGS. 25-27) that are encoded with an encoder ([0197] and FIG. 29). Jaganathan teaches sub-sampling layers to reduce the resolution of the features extracted by the convolution layers, where sub-sampling layers can employ two types of pooling operations, average pooling and max pooling ([0120] and FIG. 7). Jaganathan teaches that the convolutional neural network can be parameterized by a number of convolution layers, a number of convolution filters, and a number of subsampling layers, and can include one or more fully-connected layers and a terminal classification layer for output ([0261-0162] and FIG. 31).
Regarding claims 5, 13, and 21, Poplin in view of Jaganathan teach the method, system, and non-transitory computer-readable medium of claims 4, 12, and 20 as described above. Claims 5, 13, and 21 add: mean pooling output from at least one of the series of 1-dimensional convolution layers and adding back the mean pooling values into the input of the subsequent 1- dimensional convolution layer, which Poplin does not teach.
However, Jaganathan teaches performing convolution 1 on input data, performing average pooling, and performing convolution 2 on the pool ([0126-0127] and FIG. 8). Jaganathan teaches embodiments of 1D convolutions as described above ([0161] and FIG. 16]).
Regarding claims 8 and 16, Poplin teaches the method, system, and non-transitory computer-readable medium of claims 7 and 15 as described above. Claims 8 and 16 add processing the embeddings comprises: transforming the embeddings with a series of 1-dimensional convolution layers; max and mean pooling output of the series of 1-dimensional convolution layers; and transforming output of max and mean pooling with a series of fully connected layers that output detection of the suboptimal candidate variation. Poplin teaches that the input image layer is attached to the convolutional neural network with 9 partitions, and the final output layer is a three-class Softmax layer with fully-connected inputs to the preceding layer (p. 17, par. 3). It is considered that Poplin teaches training the model with suboptimal candidate variation as described above. Poplin teaches that the trained model is used to call variants (Figure 1). Poplin does not teach 1-dimensional convolution layers, max and mean pooling, or detecting a suboptimal candidate variant.
However, the prior art to Jaganathan discloses a convolutional neural network-based classifier for variant classification (abstract). Jaganathan teaches that a convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent, where one or more convolutional layers are included interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers [0088]. Jaganathan teaches that the convolution operation extracts patches from its input feature map and applies the same transformation to all of these patches (i.e., transforming the input with a series of convolution layers) [0089]. Jaganathan teaches 1D convolutions (i.e., 1-dimensional convolution layers) to extract local 1D patches or subsequences from sequences or bases (i.e., embeddings) ([0161] and FIG. 16]) when the input comprises nucleotide sequences ([0180-0182] and FIGS. 25-27) that are encoded with an encoder ([0197] and FIG. 29). Jaganathan teaches sub-sampling layers to reduce the resolution of the features extracted by the convolution layers, where sub-sampling layers can employ two types of pooling operations, average pooling and max pooling ([0120] and FIG. 7). Jaganathan teaches that the convolutional neural network can be parameterized by a number of convolution layers, a number of convolution filters, and a number of subsampling layers, and can include one or more fully-connected layers and a terminal classification layer for output ([0261-0162] and FIG. 31).
Regarding claims 4-5, 8, 12-13, 16, and 20-21, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Poplin for deep learning using a deep convolutional neural network to call genetic variation with the method of Jaganathan for a convolutional neural network-based classifier for variant classification because both pieces of art are in the same field of endeavor. The motivation would have been to use a deep convolutional neural network to call genetic variation and avoid the hand-crafted and parameterized statistical models used for variant calling that produce thousands of errors and missed variants in each genome, as taught by Poplin (abstract), with a deep neural network that uses multiple nonlinear and complex transforming layers to successively model high-level features for pathogenicity classification, as taught by Jaganathan [0167]. It would have been obvious to substitute one of the convolutional neural network taught by Jaganathan that uses the 1-dimensional convolution layers and average/max pooling for the convolutional neural network of Poplin because a substitution of one convolutional neural network for another is no more than the simple substitution of one known element for another. 
B.	Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Poplin, as applied to claims 1-3, 7, 9-11, 15, 17-19, and 23 as described above, in view of Jaganathan, as applied to claims 4-5, 8, 12-13, 16, and 20-21 as described above, and further in view of Szegedy et al. (Proceedings of the IEEE conference on computer vision and pattern recognition, 2016, p. 2818-2826). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claims 6, 14, and 22, Poplin in view of Jaganathan teach the method, system, and non-transitory computer-readable medium of claims 4, 12, and 20 as described above. Claims 6, 14, and 22 add: transforming output from at least one of the series of 1-dimensional convolution layers with a series of dimension-reducing layers that output directly into the fully connected layers, which Poplin in view of Jaganathan does not teach.
However, the prior art Szegedy discloses ways to scale up convolutional networks (abstract). Szegedy teaches that a 1x1 convolution is an example of dimension reducing convolution (p. 2819, col. 2, par. 3 and 6). Szegedy teaches performing a 1x1 convolution (i.e., dimension-reducing layer) on a 5x5 average pooling layer that directly outputs to a fully connected layer (Figure 8). 
Regarding claims 6, 14, and 22, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the deep convolutional neural network to call genetic variation as taught by Poplin in view of Jaganathan with the convolutional networks taught by Szegedy because Poplin expressly teaches using the convolutional neural network of Szegedy for their deep learning model (p. 17, par. 2). The motivation would have been to use features of a convolutional neural network with substantial gains over the art, as taught by Szegedy (abstract). Jaganathan also teaches that the convolutional neural network NN can comprise dimensionality altering convolution layers that reshape spatial and feature dimensions of a preceding input [0263], where an example of a dimensionality altering convolution is a 1×1 convolution [0028]. Therefore, reducing dimensionality through convolution layers is a common practice. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 9-11, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 13-15, 17-18, and 20 of copending Application No. 16/296,135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose methods, systems comprising a processor, a memory device, and a classification engine executable on the processor according to software instructions stored in the memory device, and non-transitory computer-readable media comprising instructions for: 
generating a plurality of embeddings including a plurality of biopolymer sequence reads (instant claims 1, 9, and 17) which comprise sequence quality information, sequence positional information, reference sequence information, and/or variation hypothesis information (instant claims 2, 10, and 18) or encoding information representing a candidate mutation, wherein the information comprises absolute location, reference sequence, number of reads (N), read sequences (‘135, claims 1, 13, and 18), and read mapping quality values and/or read base quality values (‘135, claims 4 and 15); 
The specification of ‘135 equates classifying candidate mutations with calling SNPs at [0010].
detecting one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings (instant claims 1, 9, and 17) wherein detecting comprises processing the embeddings with a deep learning model (instant claims 3, 11, and 19) or processing the encoded information with a deep learning model that classifies the candidate mutation (‘135, claims 1, 13, and 18); and 
training the deep learning model comprises: 
generating a plurality of embeddings of suboptimal candidate variation information, wherein the information comprises a plurality of sequence reads, and an embedding of a model reference sequence; processing the embeddings with a deep learning model that detects the suboptimal candidate variation; and minimizing error in the detection of the suboptimal candidate variation relative to a ground truth candidate variation of the model reference sequence by adjusting parameters of the deep learning model (instant claims 7, 15, and 23) or 
encoding information representing a suboptimal candidate mutation, wherein the encoded information comprises absolute location, a model reference sequence, number of reads (N), and read sequences; processing the encoded information with a deep learning model that classifies the suboptimal candidate mutation; and minimizing error in the classification of the suboptimal candidate mutation relative to a ground truth candidate mutation of the model reference sequence by adjusting parameters of the deep learning model (‘135, claims 9, 17, and 20).
Therefore, claims 1-3, 7, 9-11, and 17-19 of the instant application are obvious variants of 1, 4, 9, 13-15, 17-18, and 20 of copending Application No. 16/296,135 because both sets of claims disclose methods for embedding/encoding information about variations/mutations in biopolymer sequence reads and using a deep learning model to process the embeddings/encoded information, where the deep learning model is trained with suboptimal candidate variation information. The variations in the instant claims are obvious variants of the mutations in copending Application No. 16/296,135 because the Specification equates classifying candidate mutations with calling SNPs at [0010], and SNPs, or single nucleotide polymorphisms, are a specific type of variation in a biopolymer sequence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631               
                                                                                                                                                                                         /Lori A. Clow/Primary Examiner, Art Unit 1631